IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                         Assigned on Briefs September 23, 2003

                   STATE OF TENNESSEE v. ROBERT SIMERLY

                    Appeal from the Criminal Court for Johnson County
                           No. 3855A    Robert E. Cupp, Judge



                                No. E2002-02626-CCA-R3-CD
                                       March 11, 2004

The defendant, Robert Simerly, appeals from his Johnson County Criminal Court conviction of first
degree felony murder. On appeal, he claims:

              1.      The convicting evidence is insufficient.
              2.      The trial court erred in allowing evidence of non-testifying
                      co-defendants’ and accomplices’ statements that inculpated
                      the defendant.
              3.      The trial court erred in denying a mistrial when (a) an officer
                      testified that, during pretrial questioning, the defendant
                      requested an attorney, and (b) another witness testified that he
                      had been threatened during the trial.
              4.      The trial court erred in the admission of expert testimony.
              5.      The trial court erred in the admission of a prejudicial
                      videotape that depicted the deceased victim’s face.
              6.      The trial court erred in excluding the defendant’s proffered
                      evidence of judgments of convictions of two state witnesses.
              7.      The trial court erred in failing to instruct the jury on a lesser
                      included offense.

Discerning no reversible error in the proceedings below, we affirm the judgment.

              Tenn. R. App. P. 3; Judgment of the Criminal Court is Affirmed.

JAMES CURWOOD WITT , JR., J., delivered the opinion of the court, in which DAVID H. WELLES and
ROBERT W. WEDEMEYER , JJ., joined.

Clifton Corker, Johnson City, Tennessee, for the Appellant, Robert Simerly.
Paul G. Summers, Attorney General & Reporter; Braden H. Boucek, Assistant Attorney General; Joe
Crumley, District Attorney General; and Ken Baldwin, Assistant District Attorney General, for the
Appellee, State of Tennessee.

                                               OPINION

               On the night of October 16, 1999, the dead body of Terrell Nelson, the victim and an
inmate of Northeast Correctional Center (NECC), was found in his cell. Evidence admitted at trial
showed that the victim had been killed by stab wounds to his lungs, heart, and brain. The defendant,
who was an NECC inmate in the same pod as that of the victim, was convicted by a jury of the first
degree felony murder of the victim. A co-defendant, James Randall Duncan, the defendant’s
cellmate, was convicted of facilitation of first degree felony murder.

                                                     I.

                  In his first issue, the defendant challenges the sufficiency of the convicting evidence.
To assess the sufficiency of the convicting evidence, the appellate court determines whether any
rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt.
Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979); State v. Shaw, 37 S.W.3d 900,
902-03 (Tenn. 2001); State v. Keough, 18 S.W.3d 175, 180-81 (Tenn. 2000). As an appellate court,
we afford the prosecution the strongest legitimate view of the evidence and the benefit of all
reasonable and legitimate inferences which may be drawn from the evidence, and we defer to the
trier of fact to weigh the evidence and to resolve all factual issues, including credibility issues.
Shaw, 37 S.W.3d at 902-03.

              As pertains to the offense charged in the present case, one commits first degree felony
murder who kills another in the perpetration of or attempt to perpetrate robbery. See Tenn. Code
Ann. § 39-13-202(a)(2) (2003). Also, a person is

                criminally responsible for an offense committed by the conduct of
                another if:

                        ....

                        (2) Acting with intent to promote or assist the commission of
                the offense, or to benefit in the proceeds or results of the offense, the
                person solicits, directs, aids, or attempts to aid another person to
                commit the offense . . . .

Id. § 39-11-402 (2003).

               In the light most favorable to the state, the evidence established that the defendant
was criminally responsible for another’s lethal stabbing of the victim, perpetrated during a robbery


                                                   -2-
of the victim. An NECC inmate testified that, on the morning of October 16, 1999, the defendant
and others were angered because they believed that the victim had informed prison officers that the
defendant and others were “cooking” whiskey in the defendant’s cell. Inmates testified that the
defendant expressed his intention to rob the victim, despite the pleas of other inmates that the
defendant not pursue the plan.

                In the early evening hours of October 16, 1999, inmate Glen Mellon saw the
defendant, co-defendant Duncan, and inmates Mike Benson and Robert Dodd walk 40 or 50 feet
from the defendant’s cell to the victim’s cell. Co-defendant Duncan sat on a trash can outside the
victim’s cell, and Dodd also remained outside “watching for [the defendant and Benson] while they
were in the [victim’s cell].” The defendant and Benson remained in the victim’s cell about 20
minutes; when they emerged, the defendant was wearing the victim’s robe and carrying two brown
paper bags, and Benson carried a third bag. Duncan rose from his seat on the trash can and took the
two bags from the defendant. The men went to the defendant’s and Duncan’s cell, and then Duncan
procured a mop and bucket and began mopping the walkway between their cell and that of the
victim.

                Mellon testified that Duncan told him that Duncan had washed the clothes that he and
the defendant had been wearing, cut the numbers from the clothing, and threw the clothing away.
Mellon testified that the defendant sent Duncan to Mellon’s cell to ask for bandages for a cut on the
defendant’s hand. Duncan told Mellon that Benson had “poked” out the victim’s eyes. Mellon went
to the defendant’s cell and told the defendant that he had “really messed up,” and the defendant said,
“I know[.] I done [sic] something really bad.” During this conversation, Duncan was washing blood
from the defendant’s sneakers. Duncan had a gold chain that Mellon recognized as belonging to the
victim. In the defendant’s and Duncan’s cell, Mellon also saw a number of cartons of Doral
cigarettes, the brand that the victim traded with other inmates.

                Mellon testified that after the murder, at Duncan’s request, he took eight rings to an
inmate named Lorraine. Duncan later told him that one of the rings belonged to the victim. Mellon
identified the ring.

              On cross-examination, Mellon admitted that he had not revealed his knowledge about
the murder until approximately ten months later.

                 Inmate Jeff Arwood testified that after prison officers came to the defendant’s cell
and seized “wine,” Benson, Dodd, Duncan, and the defendant were “all mad and said they heard
from the horse’s mouth that [the victim] had snitched on them over their wine,” and they were
“going to kill that snitching, treejumping, so and so.” Arwood echoed Mellon’s testimony that later
that evening, Dodd was walking back and forth in front of the victim’s cell, while Duncan was seated
on a trash can. After hearing a “thump,” Arwood saw Benson and the defendant emerge from the
victim’s cell carrying paper bags. The defendant wore the victim’s blue robe. Duncan took two bags
from the defendant. Later, Benson came to Arwood’s cell and showed him a large bruise on
Benson’s back. Arwood testified that Benson admitted to killing the victim.


                                                 -3-
               On cross-examination, Arwood acknowledged that, during the investigation of the
murder, he told the officers that he had seen nothing and that he had not revealed the facts about
which he had testified until a week or two before trial.

                Inmate Dana Johnson testified that he heard Duncan and the defendant discussing
robbing the victim. On the evening of October 16, 1999, Johnson saw Dodd standing outside the
victim’s cell, and about 45 minutes later, Benson brought a bag containing ten packs of cigarettes
to Johnson. Later, the defendant came into Johnson’s cell and said that he had cut his hand playing
basketball.

                 Department of Correction personnel testified that after inmate Lorraine had been
transferred to a prison in Clifton, Tennessee, they seized from him a ring that belonged to the victim.

                An officer testified that following the discovery of the victim’s body, he searched the
defendant’s cell and discovered a shank1 hidden behind a bed post. Another officer testified that she
recovered the defendant’s wet shoes from his cell. In the victim’s cell, investigators found a green
towel, a tee shirt in a trash can, and a piece of cardboard that bore a clear imprint of a sneaker or
tennis shoe.

               The state called both Benson and Dodd to testify. Benson invoked the Fifth
Amendment to the United States Constitution when examined, and Dodd testified that his prior
confession had been a lie. He denied participating in or having any knowledge of the robbery and
murder of the victim.

              The physician who performed the autopsy on the victim testified that the victim had
been stabbed 67 times and that some of the wounds penetrated the lungs, heart, and brain.

                Tennessee Bureau of Investigation (TBI) personnel testified for the state. Agent
Shannon Morton testified that he recovered the victim’s watch from a bag containing Duncan’s
personal property in Duncan’s and the defendant’s cell. The agent testified that Duncan told him that
the watch must have been placed there by the defendant. In addition to the shank found behind the
bed in the defendant’s and Duncan’s cell, the agent found two other shanks in trash cans in the pod’s
common area. Agent Morton investigated information that medical and investigative personnel had
stepped on the piece of cardboard found in the victim’s cell floor, and the agent was able to eliminate
them as the contributors of the shoe print found on the cardboard.

                A TBI laboratory technician testified that he had been trained in the analysis of tool
marks and that he had analyzed two of the shanks found in NECC following the victim’s murder.
He compared two shanks – the one from the defendant’s cell and one of the other shanks recovered
– with stab or gouge marks embedded in a fragment of the victim’s skull, which had been provided


        1
           A “shank” is a homemade knife found in prison. State v. Donaven Brown, W 1999-00629-CCA-R3-CD, slip
op. at 3 (Tenn. Crim. App., Jackson, Sept. 14, 2000).

                                                     -4-
by the medical examiner. The technician testified that the shank from the defendant’s cell left
impressions in a test surface made of lead that were very similar to the impressions found in the
victim’s bone fragment. The other shank tested made dissimilar marks.

               A second TBI technician testified as an expert that the shoe prints on the cardboard
found in the victim’s cell were consistent with the tread print from the defendant’s sneakers.

                A third TBI technician testified as a DNA expert that the defendant’s blood was
present on the towel and tee shirt found in the victim’s cell.

                The combination of direct and circumstantial evidence in this case supports the
defendant’s conviction of felony murder. The defendant and Benson went into the victim’s cell with
the intent of robbing him. They remained inside the cell for approximately 20 minutes, with one or
two lookouts posted outside. While in the cell, the defendant was at least criminally responsible for
the victim being stabbed 67 times. After the lethal assault, the defendant left the victim’s cell
wearing the victim’s robe and carrying the victim’s property. A shank that was consistent with a
weapon that made impressions in the victim’s skull was found in the defendant’s cell, and when
questioned about the treatment of the victim, the defendant admitted to another inmate that he had
done “something really bad.” In sum, the evidence firmly establishes that the defendant was
criminally responsible for the killing of the victim committed in perpetration of robbery.

                                                  II.

                The defendant, relying upon Bruton v. United States, 391 U.S. 123, 88 S. Ct. 1620
(1968), claims that the trial court erred in admitting into evidence testimony concerning out-of-court
statements attributed to co-defendant Duncan and accomplice Benson. In Bruton, the Supreme Court
held that the admission of a co-defendant’s confession implicating the defendant in a joint trial
violates the defendant’s constitutional right of confrontation. The following chart lists the items of
offending evidence mentioned in the defendant’s brief and reveals whether, with respect to each
item, the defendant contemporaneously objected.

               Witness     Declarant         Statement                    Objection
               Mellon      Benson            “That g–d— Nelson            No
                                             told on us . . . [and we]
                                             ought go down
                                             there and rob that
                                             tree jumping SOB.”

               Mellon      Duncan            “[Duncan] said he            No
                                             washed the clothes
                                             [worn by himself and
                                             the defendant
                                             during the attack] and


                                                 -5-
                                             he cut the numbers out
                                             of the clothes and throwed
                                             [sic] [them] away.”

               Mellon      Duncan            That Benson told Duncan          No*
                                             that Benson had “poked
                                             Mr. Nelson’s eyes out.”

               Mellon      Duncan            That Duncan had tried to         No
                                             convince the defendant not
                                             to rob the victim.

               Mellon      Benson           That Dodd and Benson           No
                                            were “upset . . . about Duncan
                                            not upholding his end of the
                                            deal to take care of them.”

               Johnson     Unspecified      The defendant, Duncan,           No
                                            Benson, and Dodd con-
                                            versed about robbing the
                                            victim.

               Arwood     “they”            “They was [sic] going to         No
                                            kill [the victim].”

               Arwood     Benson             “I killed [the victim].”        No

               Morton     Duncan             That the defendant must         No
                                             have put the victim’s watch
                                             among Duncan’s personal
                                             effects.

               * Objection was based on the hearsay rule.

                “[The Bruton] rule is designed to avoid presenting evidence to the jury without
affording them the opportunity to evaluate the context in which the statement was made and the
veracity of its maker.” State v. Zirkle, 910 S.W.2d 874, 891 (Tenn. Crim. App. 1995) (citing
Douglas v. Alabama, 380 U.S. 415, 418, 85 S. Ct. 1074, 1076 (1965)). The mere finding of a Bruton
error, however, “does not automatically require reversal of the ensuing criminal conviction.”
Schneble v. Florida, 405 U.S. 427, 430, 92 S. Ct. 1056, 1059 (1972). When the remaining evidence
of guilt is overwhelming, “and the prejudicial effect of the codefendant’s admission is insignificant
by comparison, the Bruton error is harmless beyond a reasonable doubt.” Id., 92 S. Ct. at 1059.



                                                -6-
                In the present case, not only were the alleged Bruton errors unattended by a contemp-
oraneous Bruton-based objection, see Tenn. R. Evid. 103 (timely objection “stating specific ground
of objection” necessary to preserve claim of erroneous admission of evidence), but none of the
claims listed in the defendant’s brief was raised in the motion for new trial.2 Chiefly for these
reasons, we hold that the claims of Bruton errors are waived.3 See Tenn. R. App. P. 3(e) (errors
which, if established, would yield a new trial are waived if not “specifically” raised in the motion
for new trial).

                Of course any Bruton errors, when otherwise waived, may be noticed as plain errors.
See State v. Ogle, 666 S.W.2d 58 (Tenn. 1984). However, when the properly admitted evidence
overwhelmingly establishes the defendant’s guilt such that the Bruton error is harmless beyond a
reasonable doubt, plain error treatment is not appropriate. See State v. Cameron, 909 S.W.2d 836,
853 (Tenn. Crim. App. 1995). We conclude that such is the case here. Eyewitness testimony
established that the defendant and Benson entered the victim’s cell. Circumstantial evidence
established that, during their 20-minute stay in the cell, the victim was stabbed 67 times. The
defendant sustained a cut to his hand. His blood and footprint were found in the victim’s cell.
Witnesses saw the defendant emerge from the victim’s cell, wearing the victim’s robe and carrying
two bags which were circumstantially shown to have contained the victim’s property. Officers found
a shank in the defendant’s cell which was consistent with the type of weapon that made impressions
in the victim’s skull. The defendant admitted to Mellon that he had “messed up” and had done
“something really bad.” Based upon this evidence and the inferences that the jury logically drew
from the evidence, the state overwhelmingly established the defendant’s criminal responsibility for
Benson’s killing of the victim. Thus, we decline to notice any plain error in the use of the instances
of claimed Bruton error. See State v. David Johnson, No. W1998-00687-CCA-R3-CD, slip op. at
19 n.6 (Tenn. Crim. App., Jackson, Mar. 14, 2001) (“Because any error was harmless, it would not
‘affect the substantial rights’ of the defendant, and [appellate courts may] decline to notice it as plain
error.”) (quoting Tenn. R. Crim. P. 52(b)), perm. app. denied (Tenn. 2001).

                                                              III.

              During trial, the trial court denied two defense motions for a mistrial. The first
motion was based upon TBI Agent Morton’s testimony that during questioning following the
murder, the defendant requested an attorney. The second motion for a mistrial related to the


         2
          In his motion for new trial, the defendant raised one specific Bruton issue; however, this issue was not
preserved in the defendant’s brief on appeal. See R. Tenn. Ct. Crim. App. 10(b) (“Issues which are not supported by
argument, citation to authorities, or appropriate references to the record will be treated as waived in this court.”).

         3
           By effectuating the requirements of Tennessee Rule of Appellate Procedure 3(e), we do not address the issue
whether any of the listed out-of-court statements fall within the Bruton rule. Of the statements listed, three are arguably
post-crime statements of a co-defendant. Many of the others, although hearsay, may have been admissible at least
pursuant to the terms of an exception to the hearsay rule. See Tenn. R. Evid. 803(1.2). Perhaps they may pass muster
pursuant to the confrontation clause, as well. At any rate, this court does not in this opinion determine whether any of
the listed statements fall within the aegis of the Bruton rule.

                                                           -7-
testimony of inmate Glen Mellon, a prosecution witness, that he had been threatened that morning
before court.

                 Whether to grant a mistrial is an issue entrusted to the sound discretion of the trial
court. See State v. McGivney, 929 S.W.2d 404, 405 (Tenn. Crim. App. 1996). “Generally, a mistrial
will be declared in a criminal case only when there is a ‘manifest necessity’ requiring such action
by the trial judge.” State v. Millbrook, 819 S.W.2d 441, 443 (Tenn. Crim. App. 1991). On appeal,
this court will disturb a trial court’s denial of a motion for mistrial only when there is an abuse of
discretion. State v. Atkins, 786 S.W.2d 642, 644 (Tenn. 1990); State v. Williams, 929 S.W.2d 385,
388 (Tenn. Crim. App. 1996).

                                                  (a)

               During direct examination as a prosecution witness, TBI Agent Morton described his
investigation of the victim’s murder. He recounted his interview with the defendant, in which the
defendant stated that he had cut his hand playing basketball, and then “he stopped answering
questions and asked for an attorney.” At this point, the defendant objected, and the trial court sua
sponte delivered the following admonition to the jury:

               Okay, ladies and gentlemen, I’m going to instruct you, he has an
               absolute right not to say anything. The fact that he was asked that and
               requested an attorney is of no significance to you. That’s his absolute
               right. . . . Do you understand that? As to the last remark by this
               witness, I’m going to order that struck.

The admonition notwithstanding, the defendant, outside the hearing of the jury, moved for an order
of mistrial. The trial court denied the motion and further instructed the jury:

               Ladies and gentlemen, . . . [y]ou have a constitutional absolute right
               not to talk about anything. You can exercise that right at any time
               that you want to. The fact that you exercise that right, you can’t draw
               any implications from that. You can’t conclude simply because they
               may have been asked to give a statement and they chose not to, you
               can’t draw any implication from that. Do each of you understand
               that? Can each of you understand? Let me see your hand if you can
               understand that. Okay. Go ahead.

                “That a defendant has a constitutional right to remain silent in the face of accusations
against him, not only during his trial but also upon arrest and while in custody, is a rule so
fundamental as to require little elaboration.” Braden v. State, 534 S.W.2d 657, 660 (Tenn. 1976).
“[I]t is impermissible to penalize an individual for exercising his Fifth Amendment privilege when
he is under police custodial interrogation.” Miranda v. Arizona, 384 U.S. 436, 468 n. 37, 86 S. Ct.
1602, 1625 n.37 (1966). To find harmless error beyond a reasonable doubt in admitting a testimonial


                                                  -8-
reference to a defendant’s request for an attorney in the face of interrogation, the appellate court
“would have to conclude that, absent the evidence of pretrial silence . . . , ‘no juror could have
entertained a reasonable doubt as to defendant’s guilt.” Braden, 534 S.W.2d at 661.

                 Although Agent Morton’s comment was improper, we cannot conclude that the trial
court abused its discretion in denying a mistrial. The agent’s comment was the sole reference during
a four-day trial to the defendant’s invoking his right to counsel. The state did not elicit the comment
and did not exploit the comment in its arguments. The trial court acted quickly to give the jury an
immediate, remedial instruction, and then the court delivered a more emphatic instruction and
solicited the jury’s response. Apparently, the jury members raised their hands to indicate their
understanding of the judge’s admonition. Finally, as we have mentioned in the first two segments
of this opinion, the evidence against the defendant was strong and suggests that the jury would have
been compelled to convict the defendant in the absence of the erroneous comment. Thus, the record
evinces no manifest necessity for a mistrial order, and the trial court did not abuse its discretion in
denying one. See, e.g., State v. Brown, 53 S.W.3d 264, 284 (Tenn. Crim. App. 2000) (no manifest
necessity for a mistrial found when the state introduced “a multitude of evidence” against the
defendant and the jury was instructed to disregard inappropriate statements; court commenting that
juries are presumed to follow court’s instructions).

                                                 (b)

                 During the state’s re-direct examination of inmate Glen Mellon, the witness testified
that he had originally failed to disclose his knowledge of the murder of the victim because he feared
that he would be killed in prison. When asked by the prosecutor whether he was afraid because his
life had been threatened, Mellon responded, “Yes, sir, when the word got out. My life was
threatened this morning.” The defendant’s attorney, out of the presence of the jury, moved for an
order of mistrial and commented on the record that, when Mellon testified to being threatened, he
looked at the defendant seated in the courtroom. Commenting that Mellon had not claimed the
defendant was responsible for the threat, the court denied the motion. When the jury returned, the
trial judge instructed them:

               Ladies and gentlemen, . . . the last statement he made, you’re to
               disregard that. It has nothing to do with this trial. . . . [H]e made the
               statement without anybody’s knowledge. . . . [I]t has no bearing on
               this [trial], but I want to assure you that Mr. Simerly or Mr. Duncan
               [were] not part of what that statement was about. Do each of you
               understand that?

                 The defendant has failed to convince us that the trial court abused its discretion in
denying the motion for a mistrial. The evidence demonstrated that in the prison milieu, persons who
“snitch” are imperiled. The evidence in the case suggested to the jury that, as a prosecution witness,
Mellon would likely have been subject to ridicule and threats. In any event, we conclude that “the
trial court’s curative instruction solved the problem.” See State v. Blackman, 701 S.W.2d 228, 233


                                                 -9-
(Tenn. Crim. App. 1985). The instruction was contemporaneous to the offending testimony and, the
trial court elicited an apparently affirmative response from the jury members that they understood
the court’s pronouncement that the defendant was not implicated in the threat mentioned by Mellon.
Thus, this issue gains no purchase on appeal. See Brown, 53 S.W.3d at 284 (jury is presumed to
have followed court’s instructions).

                                                            IV.

                In his next issue, the defendant claims that the trial court erred in allowing a TBI
technician to testify as an expert on tool mark impressions that the shank found in the defendant’s
cell was essentially consistent with the instrument that left impression marks in the victim’s skull.

                “Questions regarding the qualifications, admissibility, relevancy, and competency
of expert testimony are matters left within the broad discretion of the trial court.” State v. Stevens,
78 S.W.3d 817, 832 (Tenn. 2002).

                  “If scientific, technical, or other specialized knowledge will substantially assist the
trier of fact to understand the evidence or to determine a fact in issue, a witness qualified as an expert
by knowledge, skill, experience, training, or education may testify in the form of an opinion or
otherwise.” Tenn. R. Evid. 702. Moreover, “‘[r]elevant evidence’ means evidence having any
tendency to make the existence of any fact that is of consequence to the determination of the action
more probable or less probable than it would be without the evidence.” Id. 401. Generally, relevant
evidence is admissible, unless otherwise barred; irrelevant evidence is inadmissible. Id. 402.

                The state’s evidence in qualifying the TBI technician as an expert in the area of tool
                 4
mark analysis showed that the technician held a bachelor’s degree in biology and chemistry. He had
worked in the TBI laboratory for fifteen years, during the first two of which he had undergone a
“very intensive training program that included . . . the tool mark identification work.” The witness
had then garnered thirteen years’ experience in tool mark analysis working in the TBI crime
laboratory. He had previously been qualified as an expert and had testified as a tool mark analyst
in fifteen to twenty cases not involving firearms and in excess of 200 cases involving firearms.

                Based upon the record, we conclude that the trial court acted within its discretion in
ruling that the witness was qualified to testify as an expert. It is clear that the witness possessed
scientific, technical, and specialized knowledge, experience, and training that, when relevant in a


         4
          The witness testified that “tool mark” analysis or identification is a process of examining the resulting
impressions or marks when “two objects come into contact with one another and they move across each other or they
move toward each other.” The process relies upon the fact that “tools are made and ground down to a particular surface
[and have] individual characteristics . . . in their surface.” W hen impressed into a surface, the tool “very often leaves
an impression of [the tool’s] individual characteristics.” In attempting to identify a tool as the instrument leaving forensic
impressions, the technician uses the suspect tool to make test impressions “to determine just exactly how that particular
tool marks items that it comes into contact with.” The test marks are then compared to the “actual evidence impressions.”



                                                            -10-
given case, would substantially assist the trier of fact. The defendant has shown no error in the trial
court’s acceptance of the witness as an expert.

                The defendant also challenges the merit of the witness’ conclusions about the tests
he performed on two shanks recovered from the defendant’s pod at NECC. On this point, the
defendant posits that the witness’ testimony was so “speculative that it is no longer of substantial
assistance to the jury or is in danger of being misleading or confusing.”

                In his substantive testimony, the witness explained that he analyzed the impressions
left in the victim’s skull by the instrument that was used to stab him. He compared these
impressions to impressions left by the shank recovered from the defendant’s cell and a second shank
recovered after the homicide from the defendant’s pod at NECC. He used the two shanks to create
test impressions in sheets of lead and then compared the test impressions with the impressions left
in the victim’s skull. He determined that the diamond-shaped impression made by the shank
recovered from the defendant’s cell was “very, very similar in shape and size to the impressions . .
. in the bone.” The three-sided test impression made by the other shank was dissimilar to the bone
impression, and he eliminated this shank as the cause of the impressions in the victim’s skull. He
thought it significant that the shanks were not mass produced and could not be “identically
reproduced.” He acknowledged that he could not say “with any degree of certainty that this shank
[from the defendant’s cell] made the impressions in the bone, but [the homemade nature of the shank
lends] some more significance to this correlation between the shape and size of the test impression
and the impressions in the bone.” The defendant objected, in essence, to the relevance of this
testimony. The trial court overruled the objection, holding that the degree of certainty is a matter of
weight of the evidence, not admissibility.

               On cross-examination, the following exchange occurred:

               Q       [Y]ou’re not saying to this jury within any degree of certainty
                       . . . that was the shank that caused the injury?

               A       That’s correct.

               Q       And when I say any degree of certainty, you’re saying you
                       don’t know?

               A       I don’t know for certain, no, sir.

               Q       And – well, you don’t know with any degree of certainty?

               A       That’s correct.

                       ....



                                                 -11-
               Q       Now one of the reasons is that you can’t – there are
                       insufficient individual characteristics that you’ve analyzed
                       that helps you conclude that this was the shank?

               A       There are . . . insufficient individual characteristics in the
                       bone fragment for me to come to a conclusive opinion about
                       this.

                       ....

                       I would never state with a degree of certainty. I would say
                       it either did cause them or it could have caused them.
                       That’s about the only thing I could say.

                 First, we address the issue of whether the expert witness’ testimony was relevant to
the issue at stake. We hold that because the expert’s findings and opinion had “a tendency to make
the existence of [the fact] more probable than it would be without the evidence,” the evidence was
relevant. See Tenn. R. Evid. 401. The appellate courts of this state have held that the “consistent
with” nexus of a weapon to a wound or to a projectile supplies the probability required by Rule 401.
See, e.g., State v. King, 718 S.W.2d 241, 251 (Tenn. 1986) (opinion on petition to rehear) (skull
fragment findings were “consistent with an injury from a bullet fired from a high-powered rifle at
close range” and were relevant) (emphasis added); State v. Ladonte Montez Smith, No. M1997-
00087-CCA-R3-CD, slip op. at 30 (Tenn. Crim. App. Nashville, Dec. 17, 1999) (“In the present
case, evidence of the photographs and some of the weapons was relevant. Some of the ammunition
recovered from Ashby’s house was of a type that was consistent with a firing pattern at the [scene
of the crime].”) (emphasis added); State v. Oody, 823 S.W.2d 554, 565-66 (Tenn. Crim. App. 1991)
(“The wounds to the skeleton were consistent with having been caused by that particular ax. . . . We
think that the evidence meets the definition of relevancy.”) (emphasis added).

                The determination that the expert’s testimony was relevant does not dispose of the
defendant’s challenge to the testimony, however. We must determine whether the probative value
of the expert evidence outweighs its prejudicial effect. See State v. Hall, 958 S.W.2d 679, 709
(Tenn. 1997); see also Tenn. R. Evid. 403 (“Although relevant, evidence may be excluded if its
probative value is substantially outweighed by the danger of unfair prejudice, confusion of the issues,
or misleading the jury, or by considerations of undue delay, waste of time, or needless presentation
of cumulative evidence.”). We conclude that the probative value outweighed any danger of unfair
prejudice or of confusion or misleading of the jury. The defendant admitted to possessing the shank
found in his and Duncan’s cell. The expert provided a scientific – although not preemptive – linkage
between this weapon and the victim’s wounds. The jury, enabled by the trial court’s admonitory
instruction on the hazards of expert testimony, was capable of understanding the “consistent with”
nature of the expert’s testimony and assigning it commensurate weight. Thus, we discern no basis
for excluding the relevant testimony of the tool mark expert.



                                                 -12-
                                                          V.

               The defendant claims that the trial court erred in admitting into evidence a videotape
that showed “close-up” the deceased victim’s face. The state argues that the issue is waived because
the videotape is absent from the appellate record.

                As the appellant, the defendant bore the burden of ensuring an appellate record that
fully and fairly represented the issues that form the bases of the appeal. Tenn. R. App. P. 24(b).
Thus, we cannot embark upon our review of the issue when the videotape is absent from the record.5
In such a situation, we presume the trial court’s ruling to be correct. See Oody, 823 S.W.2d at 559.

                                                         VI.

               In his next issue, the defendant claims that the trial court erred in rejecting his bid to
introduce copies of Benson’s and Dodd’s judgments of convictions of homicide in connection with
the victim’s murder. In his brief, the defendant argues that he should have been allowed to introduce
the judgments to attack the credibility of Benson and Dodd pursuant to Tennessee Rule of Evidence
609(a). Apparently, the defendant attempted to introduce the conviction judgments at the conclusion
of the defendant’s case-in-chief.

                  In pertinent part, Rule 609(a) states

                  (a) General Rule. For the purpose of attacking the credibility of a
                  witness, evidence that the witness has been convicted of a crime may
                  be admitted if the following procedures and conditions are satisfied:

                          (1) The witness must be asked about the conviction on
                  cross-examination. If the witness denies having been convicted, the
                  conviction may be established by public record. If the witness denies
                  being the person named in the public record, identity may be
                  established by other evidence.

Tenn. R. Evid. 609(a) (emphasis added).

              Even if we were to ascribe to Benson the status of a witness, we reject the defendant’s
Rule 609(a) claim as to both Benson and Dodd. The defendant did not follow the required
impeachment procedure set forth in the rule. The witnesses who were sought to be impeached were

         5
           “Tennessee courts have consistently followed a policy of liberality in the admission of photographs in both
civil and criminal cases.” State v. Carter, 114 S.W .3d 895, 902 (Tenn. 2003). The admission into evidence of
photographs of victims is committed to the sound discretion of the trial court. State v. Webster, 81 S.W .3d 244, 249
(Tenn. Crim. App. 2002). The courts typically find no abuse of discretion when the photographs are “relevant to the
issues on trial, notwithstanding their gruesome and horrifying character.” Carter, 114 S.W .3d at 902 (quoting State v.
Banks, 564 S.W .2d 947, 950-51 (Tenn. 1978)).

                                                        -13-
not “asked about the conviction on cross-examination.” The witnesses were given no opportunity
to admit or deny the convictions, the scenario through which the defendant would have been
permitted to use the public record to establish the convictions. Thus, the defendant may not place
the trial court in error on the basis of his belated and ineffectual attempt to introduce impeaching
convictions.

                                                        VII.

                 In his final issue, the defendant claims that the trial court erred in failing to instruct
the jury as to the lesser included offense of facilitation of first degree felony murder. The trial court
instructed the jury as to the lesser included offenses of second degree murder and voluntary
manslaughter but not as to facilitation.6

                A person is “criminally responsible for the facilitation of a felony if, knowing that
another intends to commit a specific felony, but without the intent required for criminal
responsibility under § 39-11-402(2), the person knowingly furnishes substantial assistance in the
commission of the felony.” Tenn. Code Ann. § 39-11-403(a) (2003). “The facilitation of the
commission of a felony is an offense of the class next below the felony facilitated by the person so
charged.” Id. § 39-11-403(b) (2003). Facilitation is a lesser included offense of first degree felony
murder. State v. Ely, 48 S.W.3d 710, 720 (Tenn. 2001). “Tennessee Code Annotated section
40-18-110 mandates giving an instruction on every offense ‘included’ in an indictment.” Ely, 48
S.W.3d at 718. See Tenn. Code Ann. § 40-18-110 (1997) (amended Jan. 1, 2002, Acts 2001, ch.
338, § 2). Our supreme court has interpreted this provision to mean that “a trial court must instruct
the jury on all lesser-included offenses if the evidence introduced at trial is legally sufficient to
support a conviction for the lesser offense.” Ely, 48 S.W.3d at 718 (quoting State v. Burns, 6 S.W.3d
453, 464 (Tenn. 1999)).

                With respect to facilitation as a lesser included offense, “proof of the greater offense
will not necessarily prove the lesser offense.” State v. Allen, 69 S.W.3d 181, 188 (Tenn. 2002). In
this situation,

                  [T]he court must determine whether any evidence exists that
                  reasonable minds could accept as to the application of a
                  lesser-included offense. In making this determination, the trial court
                  must view the evidence liberally in the light most favorable to the
                  existence of the lesser-included offense without making any
                  judgments on the credibility of such evidence. [Next], the trial court
                  must determine if the evidence, viewed in this light, is legally
                  sufficient to support a conviction for the lesser-included offense.



         6
        The trial court instructed the jury as to facilitation on the felony murder charge against co-defendant Duncan,
and Duncan was convicted of facilitation.

                                                         -14-
State v. Genore Dancy, No. W2001-02451-CCA-R3-CD, slip op. at 7 (Tenn. Crim. App., Jackson,
Feb. 18, 2003) (citations omitted).

                 In the present case, the evidence showed that the defendant, Dodd, Benson, and
Duncan planned to rob the victim. Benson and the defendant entered the victim’s cell; Benson
stabbed and killed the victim, and 20 minutes after entering the cell, each emerged carrying items
of the victim’s personal property. The defendant was wearing the victim’s robe. Thus, the evidence
that places the defendant squarely in the robbery enterprise inculpates him through complicity in the
felony murder. See State v. Robert Michael Winters, No. E2002-00160-CCA-R3-CD, slip op. at 16
(Tenn. Crim. App., Knoxville, Nov. 7, 2003) (an analysis of a defendant’s criminal responsibility
for the act of another in committing felony murder does not involve application of the “natural and
probable consequences rule” for purposes of instructing the jury). Thus, reasonable minds could not
accept that the defendant was guilty only of the lesser offense of facilitation. For this reason, the
evidence does not justify an instruction on the lesser included offense of facilitation.

                Nevertheless, were the evidence to be viewed as justifying – and hence requiring –
the instruction as to facilitation, the error would, in our view, be harmless beyond a reasonable doubt.
Our supreme court has said that the error may be harmless beyond a reasonable doubt “when the
omitted element was uncontested and supported by overwhelming and uncontroverted evidence.”
Allen, 69 S.W.3d at 190. Essentially then, the error is harmless when it appears “beyond a
reasonable doubt that the error did not affect the outcome of the trial.” Id. at 191. We believe that
to be the situation in the present case. The defendant’s role as an accomplice in the robbery, as
opposed to a mere facilitator, was firmly established in the evidence and was not meaningfully
controverted. In this situation, any error in failing to instruct the jury as to facilitation was harmless
beyond a reasonable doubt.

                                                  VII.

              In conclusion, we discern no reversible errors in the proceedings below. As a result,
the judgment of the trial court is affirmed.




                                                         ___________________________________
                                                         JAMES CURWOOD WITT, JR., JUDGE




                                                  -15-